DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed January 21, 2022, has been entered.  Claims 1-13 and 15-20 are currently pending in the application.  Claim 14 has been cancelled.  All previous rejections of claim 14 have been withdrawn in view of the cancellation of claim 14.  The previous 112(b) rejections have been withdrawn in view of applicant’s claim amendments.  The previous prior art rejections over Ramirez-Suarez have been withdrawn in view of applicant’s amendments to limit the temperature to 110-150°C.

Claim Objections

Claim 1 is objected to because of the following informalities:  line 7, after “chamber” delete either “to” or “at”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 12, 13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (US 6,207,215; cited on PTO-892 dated Sept. 2, 2020).
Regarding claims 1, 2, 12 and 13, Wilson et al. teach providing a plurality of unbound pieces of meat (i.e., raw, emulsified meat) in a heat sealed pouch and loaded into a pascalization chamber (col. 3 lines 63-67).  Then the temperature and pressure are adjusted with temperature ranging from 117-129°C and pressures of, for example, 90,000 psi (620 MPa) (Example 4: Sets D and E), both falling within the claimed range.
Wilson et al. do not teach that temperature and pressure in the chamber provides a second texture having a firmness as claimed.  However, given that Wilson et al. teach processing conditions as claimed, the change in texture is considered to occur and provide a second texture having a firmness as claimed.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claims 3 and 4, Wilson et al. teach the peak pressure is applied for 1 minute (Example 4: Set D).
Regarding claim 15, Wilson et al. teach holding temperatures of 121-129°C (Example 4: Set E), falling within the claimed range.
Regarding claims 16 and 18, Wilson et al. teaches a method according to claim 1, where a raw meat emulsion is processed at a time, pressure and temperature as required by claims 2-4.  Therefore, the firmness of the second texture of the raw meat emulsion processed by Wilson et al. is considered to be greater than the firmness of the first texture, and the firmness of the second texture is considered to allow for the slicing or cutting of the meat as claimed as Wilson et al. teaches a raw meat product processed by the same process as claimed.
Similarly regarding claim 17, where claim 16 is considered to be met by the processing of Wilson et al. to provide a meat product, claim 17 is also considered to be met.  That is, the second texture is considered to have improved flavors compared to the first texture.
Regarding claims 19 and 20, Wilson et al. do not speak to the shelf life of the treated product.  However, they do state that the process inactivates all spores capable of growing under the intended storage conditions (col. 3 lines 23-25).  Therefore, the products obtained from the process of Wilson et al. are considered to have a stability as claimed to meet claims 19 and 20 in the absence of convincing arguments or evidence to the contrary.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 6,207,215; cited on PTO-892 dated Sept. 2, 2020).
Wilson et al. teach a process of preparing a meat product as detailed above with regard to claim 1.
Regarding claim 5, Wilson et al. teach a “raw meat emulsion” to be processed in their invention (e.g., Example 4).  They do not teach what kind of meat they use.  However, where they generically teach meat, it would have been obvious to have utilized any of beef, pork, poultry, or seafood as all are meats.
Regarding claims 6-8, given that Wilson et al. generally teach meat for processing according to their invention, it would have been obvious to have utilized any type of meat as claimed.
Regarding claims 9 and 11, Wilson et al. teach that salt (i.e., sodium chloride) may be added to the composition to increase the boiling temperature of water.  Salt is considered to be both a seasoning agent and a preservative, and is added in the form of a solid (col 4 lines 50-53).  Therefore, it would have been obvious to have added a solid seasoning agent/preservative as claimed as this is known in the prior art.
Regarding claim 10, Wilson et al. do not teach whether the salt is added before or after the meat is placed in the chamber.  However, any order of adding ingredients is considered to be prima facie obvious in the absence of convincing arguments or unexpected results.  Further, given that the addition of salt occurs prior to the processing, whether it is added before or after the meat is considered an obvious modification of the prior art.  See MPEP § 2144.04(IV)C.


Response to Arguments

Applicant's arguments filed January 21, 2022, have been fully considered.  Applicant’s arguments regarding the rejections over Wilson et al. are not persuasive.  The previous prior art rejections over Ramirez-Suarez have been withdrawn in view of applicant’s amendments to limit the temperature to 110-150°C.
Applicant argues that Wilson does not teach controlling the temperature and pressure inside a chamber, but instead heats a food to a pre-pressurized temperature and then pressurizes (Remarks, p 6).
This argument is not persuasive.  While the foodstuff is in the pressurized chamber, the temperature is also “controlled” to maintain a temperature within the claimed range while the pressure is controlled at a pressure within the claimed range (e.g., Example 4 Set D).  Therefore, the teachings of Wilson et al. continue to meet the claims as set forth in the rejections above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791